Citation Nr: 1511146	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO. 13-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to June 1971, from December 1972 to December 1974, from May 1976 to August 1976, from January 1977 to February 1977, from July 1977 to March 1978, and from April 1978 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In June 2010 the RO denied an increased rating for bilateral hearing loss.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regarding the increased rating claim for bilateral hearing loss, the last VA examination provided in June 2010 noted that the test results were "invalid" and "unreliable". However, the Veteran testified at the April 2013 Board hearing that VA had never provided him an examination. He further indicated that his hearing continued to decline, necessitating his constant use of hearing aids. 

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). Given that the Veteran has asserted that the severity of his bilateral hearing loss disability has worsened and the fact that the most recent evaluation was in 2010 and has been called "invalid" and "unreliable" by the examiner, an additional VA examination is warranted to determine the present severity of the Veteran 's bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records that are not currently of record to include any audiology records from John Cochran VAMC dated in 2009 or later following which the Veteran was issued hearing aids.

2. Schedule the Veteran for an appropriate VA audiology examination (in St. Louis per the Veteran's request, if at all possible; see July 2013 Board hearing testimony) to determine the extent of any bilateral hearing loss. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

The examiner should conduct a thorough audiological evaluation. The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner is asked to reconcile any opinion with the Veteran's contentions from the July 2013 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

